         Case 2:19-cr-00242-RFB-EJY Document 35 Filed 08/01/20 Page 1 of 6




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Gonzalo Aguilar Doblado
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00242-RFB-EJY
11
                    Plaintiff,                           STIPULATION TO CONTINUE
12
                                                         MOTION DEADLINES AND TRIAL
            v.
13                                                       DATES
     GONZALO AGUILAR DOBLADO ET AL,                      (Second Request)
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Rachel Kent, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Paul
19
     D. Riddle, Assistant Federal Public Defender, counsel for Gonzalo Aguilar Doblado, and
20
     Richard A. Shconfeld, counsel for Bobby Khalili, that the calendar call currently scheduled for
21
     August 4, 2020, and the trial scheduled for August 10, 2020, be vacated and set to a date and
22
     time convenient to this Court, but no sooner than ninety (90) days.
23
            IT IS FURTHER STIPULATED AND AGREED, that the parties herein shall have to
24
     and including September 9, 2020, to file any and all pretrial motions and notices of defense.
25
            IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
26
     shall have to and including September 23, 2020, to file any and all responsive pleadings.
         Case 2:19-cr-00242-RFB-EJY Document 35 Filed 08/01/20 Page 2 of 6




 1          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including September 30, 2020, to file any and all replies to dispositive motions.
 3          The Stipulation is entered into for the following reasons:
 4          1.      On April 9, 2020, the Chief Judge of the U.S. District Court for the District of
 5   Nevada issued Temporary General order 2020-04 (the “General Order”). The Order explains
 6   that, due to the outbreak of the coronavirus 2019 (“COVID-2019”) in the District of Nevada,
 7   the General Order was amended for all civil and criminal trials to be scheduled on a case by
 8   case basis. Pending further order of the Court and found that “the ends of justice are best served
 9   by ordering continuances, which outweighs the best interests of the public and any defendant’s
10   right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”
11          2.      Continuing this deadline trial will serve the critical interests emphasized in the
12   General Order. Given the grave public-health concerns discussed in the General Order, in
13   addition to difficulty—or impossibility—of securing a jury pool that would represent a fair
14   cross section of the community at this time, the ends of justice served by the requested
15   continuance in this case outweigh the best interests of the public and defendant in a speedy trial.
16   The additional time requested by this Motion is excludable in computing the time within which
17   the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A)
18          3.      The parties agree to the continuance.
19          4.      The additional time requested herein is not sought for purposes of delay, but
20   merely to allow counsel for defendant sufficient time within which to be able to effectively and
21   complete investigation of the discovery materials provided.
22
23
24
25
26
                                                       2
         Case 2:19-cr-00242-RFB-EJY Document 35 Filed 08/01/20 Page 3 of 6




 1          5.      Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice. The additional time requested by this Stipulation is excludable in computing the time
 3   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 4   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
 5   Section 3161(h)(7)(B)(i), (iv).
 6          This is the second stipulation to continue filed herein.
 7          DATED this 31st day of July, 2020.
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
      By /s/ Paul D. Riddle                           By /s/ Rachel Kent
10
      PAUL D. RIDDLE                                  RACHEL KENT
11    Assistant Federal Public Defender               Assistant United States Attorney

12
13    By /s/ Richard A Schonfeld
       RICHARD A SCHONFELD
14     Counsel for Bobby Khalili
15
16
17
18
19
20
21
22
23
24
25
26
                                                      3
         Case 2:19-cr-00242-RFB-EJY Document 35 Filed 08/01/20 Page 4 of 6




 1
 2                               UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA

 4
     UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00242-RFB-EJY
 5
                    Plaintiff,                             FINDINGS OF FACT, CONCLUSIONS
 6
                                                           OF LAW AND ORDER
            v.
 7
     GONZALO AGUILAR DOBLADO ET AL,
 8
                    Defendant.
 9
10
11                                        FINDINGS OF FACT
12          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
13   Court finds that:
14          1.      On April 9, 2020, the Chief Judge of the U.S. District Court for the District of
15   Nevada issued Temporary General order 2020-04 (the “General Order”). The Order explains
16   that, due to the outbreak of the coronavirus 2019 (“COVID-2019”) in the District of Nevada,
17   the General Order was amended for all civil and criminal trials to be scheduled on a case by
18   case basis. Pending further order of the Court and found that “the ends of justice are best served
19   by ordering continuances, which outweighs the best interests of the public and any defendant’s
20   right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”
21          2.      Continuing this deadline trial will serve the critical interests emphasized in the
22   General Order. Given the grave public-health concerns discussed in the General Order, in
23   addition to difficulty—or impossibility—of securing a jury pool that would represent a fair
24   cross section of the community at this time, the ends of justice served by the requested
25   continuance in this case outweigh the best interests of the public and defendant in a speedy trial.
26
                                                       4
         Case 2:19-cr-00242-RFB-EJY Document 35 Filed 08/01/20 Page 5 of 6




 1   The additional time requested by this Motion is excludable in computing the time within which
 2   the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A)
 3          3.      The parties agree to the continuance.
 4          4.      The additional time requested herein is not sought for purposes of delay, but
 5   merely to allow counsel for defendant sufficient time within which to be able to effectively and
 6   complete investigation of the discovery materials provided.
 7          5.      Additionally, denial of this request for continuance could result in a miscarriage
 8   of justice. The additional time requested by this Stipulation is excludable in computing the time
 9   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
10   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
11   Section 3161(h)(7)(B)(i), (iv).
12
13                                     CONCLUSIONS OF LAW

14          The ends of justice served by granting said continuance outweigh the best interest of the
15   public and the defendant in a speedy trial, since the failure to grant said continuance would be
16   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
17   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
18   account the exercise of due diligence.
19          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
20   United States Code, Section § 3161 (h)(7)(A), when the considering the factors under Title 18,
21   United States Code, § 3161(h)(7)(B)(i), (iv).
22                                               ORDER

23          IT IS THEREFORE ORDERED that the parties herein shall have to and including
24   September 9, 2020 to file any and all pretrial motions and notice of defense.
25          IT IS FURTHER ORDERED that the parties shall have to and including September 23,
26   2020 to file any and all responses.
                                                       5
         Case 2:19-cr-00242-RFB-EJY Document 35 Filed 08/01/20 Page 6 of 6




 1          IT IS FURTHER ORDERED that the parties shall have to and including September 30,
 2   2020 to file any and all replies.
 3          IT IS FURTHER ORDERED that trial briefs, proposed voir dire questions, proposed
 4   jury instructions, and a list of the Government’s prospective witnesses must be electronically
 5                                  6th day of ________________,
     submitted to the Court by the ____          November        2020, by the hour of 4:00 p.m.
 6          IT IS FURTHER ORDERED that the calendar call currently scheduled for August 4,
 7                                                                November 10, 2020 at the hour of
     2020, at the hour of 1:30 p.m., be vacated and continued to _________________
 8    1 30 __.m.;
     ___:___ p    and the trial currently scheduled for August 10, 2020, at the hour of 9:00 a.m.,
 9                                November 16, 2020 at the hour of ___:___
     be vacated and continued to __________________                  9 00 __.m.
                                                                           a

10                     31st day of July, 2020.
            DATED this ____
11
12                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    6
